Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	Applicant’s arguments filed 8/23/2022 have been fully considered but are not persuasive.  Applicant’s proposed amendments have not been entered because they are not deemed to place the application in better form for appeal by materially reducing and/or simplifying the issues on appeal.  The amendments to claims 1 and 18 do not necessarily distinguish the invention from the prior art of record.  The proposed amendments also are not sufficient to overcome all pending rejections;  the proposed amendments  would not overcome all the pending 112, first paragraph rejections of claim 1-specifically, the rejection with respect to the location of the “plurality of securing members.”  Furthermore, applicant’s proposed amendments have not been entered because they would require further search and/or consideration.  The proposed amendments to claims 1 and 18 do not clearly distinguish the claimed invention from the prior art of record as Simburger renders obvious the use of securing means to connect adjacent panels.
Rejections under 35 U.S.C, § 112
	With regards to the rejection of claims 1-20 under 35 U.S.C. § 112, second paragraph, as being indefinite, Applicants has proposed amending claim 1 to recite “hinges” instead of “hinge connectors” and  to recite “securing members” instead of “securing connectors”.   Furthermore, applicant proposes amending claim 1 herein to recite “hinges ... powered by a power source” instead of “hinges ... having a power source”.  Said arguments, however,  are not persuasive as they are contingent upon the entry of the non-entered amendment.
	With regards to claim 9, applicant proposes amending the claims to recite “substantially no gaps” instead of “minimal, uniform gaps”. Said argument, however, is not persuasive as it is contingent upon the entry of the non-entered amendment. Furthermore, it is unclear if the term “substantially no gaps” is definite as said term appears to be a relative term without an art-accepted definition or explanation in the specification.
	With regards to claim 13, applicant proposes amending the claim to recite “both the securing member and the hinge are connectors serving the function of connecting the hexagons permanently when constructing the apparatus and securing the hexagons permanently when the apparatus is deployed” instead of “a single structure functions as both the securing member and the hinge”.  Said proposed amendment is not supported by the original disclosure.  Specifically, claim 9 states that each side of the hexagon is mounted with either a hinge or a securing member, and that no hexagon has more than two hinges.  Claim 9, therefore, requires each hexagon to comprise at least 4 securing members which are not hinges (i.e. which are distinct from one another).  However, the disclosure upon which applicant relies upon to support the proposed amendment to claim 13 (0017), states that the hinges and the securing members are “one and the same”-which is distinct from the embodiment claimed in claim 9 requiring at least 4 securing member which are distinct from the 2 hinges present on each hexagon.
With respect to claim 18, applicant proposes amending the claim to recite “permanently connecting, via hinges, a plurality of hexagons, in a sequence, one by one at the sides”, and then, “once in space and outside the launching vehicle, deploying the hexagonal column by unfolding the plurality of hexagons in order of the connecting sequence to form the substantially flat configuration”.  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
35 U.S.C. § 112, first paragraph
With regards to the rejection of claims 1-20 under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement,  Applicants asserts the proposed amendments address the rejections of the Final Office Action.  Specifically, applicant proposes amending the claims herein to recite “securing members” instead of “securing connectors” and to recite “hinges” instead of “hinge connectors.”  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
	With regards to the examiner’s comments in the Final Rejection that the original disclosure failed to disclose utilizing a securing member on the adjoining surfaces secured by a hinge comprising the connecting sequence, Applicants contend no currently pending claims, recite or require said feature.  Said argument is noted but is not persuasive as the pending claims read on embodiments wherein the securing member are present on the same surfaces as the hinges;  the original disclosure fails to teach such embodiments.
Applicants further propose amending claims 1-8 herein to recite “hinges ... powered by a power source to operate the hinge”.  Applicants further proposes amending claims 9 and 18 to recite “substantially no gaps” instead of “minimal, uniform gaps”. Said argument is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
Finally, Applicant proposes amending claim 13 herein to recite “both the securing member and the hinge are connectors serving the function of connecting the hexagons permanently when constructing the apparatus and securing the hexagons permanently when the apparatus is deployed” instead of “a single structure functions as both the securing member and the hinge”.  Said argument is not persuasive for the reasons noted above.

Rejections under 35 U.S.C. § 102
	With regards to the rejection of  claim 18 under 35 U.S.C. § 102(a)(1) for being anticipated by Japan Patent Publication No. H04-92799 to Matsushita et al. ("Matsushita"), Applicant argues the proposed amendment to claim 1 to recite “securing members” instead of “securing connectors”, and to recite “hinges” instead of “hinge connectors” and has likewise introduced these elements in to method claim 18 are sufficient to overcome the rejection.  Said argument is noted but is moot since the argument is contingent upon the entry of the non-entered amendment.  Furthermore, it is not clear the presence of securing connectors would be sufficient to distinguish the claimed invention from the prior art as Simburger (of record)  teaches the use of securing means to connect adjacent panels.
With regards to the rejection of claim 19 under 35 U.S.C. § 103(a) as being unpatentable over Matsushita as applied to claims above, and further in view of U.S. Patent No. 5,052,640, to Chang (“Chang”), applicant argues Chang is not being offered to cure the above noted deficiency in Matsushita with respect to claim 18 as amended herein;  thus, since claim 19 depends on claim 18 as amended herein, Applicants respectfully contend that claim 19 is patentable under 35 U.S.C. § 103(a) for at least the same reasons that claim 18 is patentable over Matsushita under under 35 U.S.C. § 102(a)(1).  Said argument is noted but is not persuasive for the reasons noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN R KRUER/Primary Examiner, Art Unit 3649